            Case 8:19-cv-00733-GJH Document 1 Filed 03/08/19 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND
                                   GREENBELT DIVISION

                                                       Case No. _________________________

In the Matter of:

LOCAL 689, AMALGAMATED TRANSIT            }
    UNION,                                }
                                          }
                        Plaintiff,        }
                                          }
                                          }
            v.                            }                    COMPLAINT AND PETITION TO
                                          }                        COMPEL ARBITRATION
                                          }
WASHINGTON METROPOLITAN AREA              }
      TRANSIT AUTHORITY,                  }
                                          }
                        Defendant.        }
__________________________________________}

Introduction

                This is an action to compel arbitration of a labor dispute arising under several
agreements between the parties, all of which provide for final and binding arbitration. The
Washington Metropolitan Area Transit Authority (“WMATA”) enabling act or “Compact,”
Section 66 ( c), also requires binding arbitration to resolve all “labor disputes,” as defined by that
Act. Md.Code Transportation, Section 10-204 (The Compact was adopted in identical form by
Maryland, Virginia, the District of Columbia and the U.S. Congress. Citations herein will be to
the Maryland Code version of the Compact.)

Jurisdiction

       1.      WMATA Compact Section 81, authorizes original jurisdiction “of all actions
               brought by or against the Authority .” Md. Code Transp. Section 10-204 In
               addition, the U.S. Arbitration Act authorizes a “petition . . . for an order directing
               that such arbitration proceed” in any United States District Court. 9 U.S.C.
               Section 4.

The Parties

       2.      Defendant Washington Metropolitan Area Transit Authority is a political
               subdivision of Maryland, Virginia, the District of Columbia and the United States
            Case 8:19-cv-00733-GJH Document 1 Filed 03/08/19 Page 2 of 7



               of America, enabled by adoption of the WMATA Compact to own and operate
               mass transit systems throughout Washington, D.C. and adjoining jurisdictions.
               WMATA owns and operates both bus and subway systems known for commercial
               purposes as “Metrobus” and “Metrorail.” WMATA’s headquarters is located at
               600 5th Street, NW, Washington, D.C. 20001.

       3.      Local 689, Amalgamated Transit Union, (“Local 689" or “the Union”) is a labor
               organization which represents, among others, most WMATA employees engaged
               in operation and maintenance work on Metrorail and Metrobus, along with
               workers employed by several private companies which provide paratransit
               services to WMATA’s Metroaccess operation. Local 689 offices are located at
               2701 Whitney Place, Forestville, Maryland, 20747. Local 689 has represented
               continuously mass transit workers employed by WMATA and its predecessors for
               over 100 years.

The Parties’ Relationships

       4.      Under the auspices of Section 66( b) of the Compact, Md. Code Transp. Section
               10-204, Local 689 and WMATA are parties to a collective bargaining agreement (
               or “CBA”) which sets the terms of employment, including wages, salaries, hours,
               working conditions and pension or retirement terms for approximately 8,000
               active WMATA employees and 7,000 retirees. (Excerpts of the CBA are Exhibit
               A)

       5.      Under Section 66(a) of the Compact, Md. Code Transp. Section 10-204 WMATA
               has entered into protective arrangements with Local 689, which arrangements
               have been approved by the United States Secretary of Labor, so as to be applicable
               to “any transit facility owned or controlled by [WMATA] and to any contract or
               other arrangement for the operation of transit facilities.” (Excerpts of protective
               arrangements are Exhibit B)

       6.      Under Section 66( c), Md. Code Transp. Section 10-204 any “labor dispute”
               between Local 689, ATU and WMATA where “collective bargaining does not
               result in agreement” must be submitted to arbitration for a “final and binding
               determination.” As specified by the statute, “The term ‘labor dispute’ shall be
               broadly construed” to cover “any controversy concerning”

                              Wages, salaries, hours, working conditions, or benefits including
                              health and welfare, sick leave, insurance or pension or retirement
                              provisions but not limited thereto, and including any controversy
                              concerning any differences or questions that may arise between the
                              parties including but not limited to the making or maintaining or
                              collective bargaining agreements, the terms to be included in such


                                               -2-
            Case 8:19-cv-00733-GJH Document 1 Filed 03/08/19 Page 3 of 7



                              agreements, and the interpretation or application of such collective
                              bargaining agreements and any grievance that may arise and
                              questions concerning representation.

       7.      All arbitration provisions, both contractual and statutory, which are applicable to
               labor disputes between Local 689 and WMATA require tripartite arbitration. The
               party invoking arbitration names its own partisan member of a three-person
               Board. The responding party must within five days name its own member of the
               three-person Board. The two so-named are obligated to select from a list of five
               names provided by the American Arbitration Association one person to serve as
               neutral chair of the Board, which will resolve the dispute by majority vote and
               issue a “final and binding” award. (CBA Section 105, Exhibit A, Protective
               Arrangements, paragraphs 14 and 15 respectively, Exhibit B and WMATA
               Compact, Section 66 (c))

The Present Dispute

       8.      On November 30, 2018, Local 689 President/Business Agent Jackie Jeter wrote to
               WMATA officials in protest against WMATA transferring bus operation and
               maintenance to workers who are not paid the contractual pay rate or given
               contractual benefits. The transfers, said President Jeter, of current WMATA
               employees were to make room for non-union employees to take their work at the
               new Cinder Bed Road bus operation. President Jeter asserted that the Cinder Bed
               Road Division was going to be operated in violation of the CBA, the Federal
               protective arrangements and WMATA’s own statute. (Exhibit C, pp.1-3)

       9.      Under the collective bargaining agreement, the protective arrangements and the
               Compact, the Union may raise labor disputes in the form of “questions,” which
               may be submitted to final and binding arbitration, if they remain unresolved after
               30 days. (CBA Section 104( c) (Exhibit A), Protective Arrangements Sections 15
               and 16 respectively (Exhibit B) and Compact Section 66( c))

       10.     On December 31, 2018, WMATA began operation at its new Cinder Bed Road
               Division in violation of the parties’ collective bargaining agreement, protective
               arrangements and the terms of its own Compact, by arranging a management
               contract with Transdev, a private corporation. WMATA refused to hire or
               transfer its own existing workers to the division and also refused and failed to
               assure that Cinder Bed Road Division workers receive the pay and benefits which
               WMATA negotiated with the Union for its bus operation.

       11.     WMATA did not respond to the November 30 Union questions until January 7,
               2019 when it asserted that “your November 30 letter was an impermissible
               attempt to circumvent the Wolf award by raising once again issues already


                                               -3-
         Case 8:19-cv-00733-GJH Document 1 Filed 03/08/19 Page 4 of 7



             decided in that award.” (Exhibit C, p. 9) WMATA refused to arbitrate the dispute
             under the contract, the protective arrangements or the Compact.

      12.    The Union invoked arbitration over the dispute, naming its arbitrator. (Exhibit C,
             pp. 7,8 and 10)

      13.    WMATA refused to name its arbitrator or participate in selection of a neutral
             arbitrator.

      14.    The Union Arbitrator obtained a list of neutral arbitrators from the American
             Arbitration Association and, after waiting weeks and giving several reminders,
             selected from that list neutral arbitrator Homer LaRue, of Columbia, Maryland
             and requested that arbitration proceed before him. (Exhibit C, pp. 18-21)

      15.    WMATA again posited that the matter was pending before Arbitrator Wolf and
             refused to participate. (Exhibit C, p. 22)

      16.    Neutral Arbitrator LaRue responded that WMATA’s objection concerned
             arbitrability, which should be resolved in court. (Exhibit C, pp. 23-26)

Grounds to Compel Arbitration

   COUNT I - WMATA REFUSES TO ARBITRATE A LABOR DISPUTE ARISING
      UNDER THE PARTIES’ COLLECTIVE BARGAINING AGREEMENT.


      17.    The Collective Bargaining Agreement includes Section 110, which states that
             WMATA “shall not contract out or subcontract any work normally performed by
             the employees within the bargaining unit defined in this agreement which would
             result in a lay-off, transfer or demotion of these employees.”

      18.    The Union contends that WMATA has broken this provision of the contract,
             among others, by transferring bus operation work to the new Cinder Bed Road bus
             division managed by a private contractor, and transferring employees who were
             performing that bus operation work to other divisions to make way for them.

      19.    WMATA fails and refuses to arbitrate to resolve this dispute. Binding arbitration
             of of all of the Union’s claims is mandatory under the parties’ contract Section
             105 and the WMATA statute, Section 66 ( c).

      20.    Under the Federal Arbitration Act, 9 U.S.C. Section 4 and the WMATA Compact,
             Section 66( c), arbitration must proceed.



                                             -4-
    Case 8:19-cv-00733-GJH Document 1 Filed 03/08/19 Page 5 of 7



COUNT II - WMATA REFUSES TO ARBITRATE A LABOR DISPUTE ARISING
      UNDER FEDERAL LABOR PROTECTIVE ARRANGEMENTS.


  21.   WMATA received federal project grants to purchase land and construct its new
        Cinder Bed Road Bus Division, amounting to approximately 80% of the cost.

  22.   WMATA allocated for use at its new Cinder Bed Road Bus Division bus vehicles
        and related equipment which were purchased with the assistance of federal project
        grants.

  23.   The Union contends that WMATA ignored the employee protective arrangements
        which were conditions of those grants by failing to offer the new positions to
        existing workers and by failing to preserve the collectively bargained terms and
        conditions of employment for those now working at the Cinder Bed Road
        Division, among other violations.

  24.   WMATA fails and refuses to arbitrate to resolve this dispute. Binding arbitration
        of the Union’s claims is required by the protective arrangements, paragraphs 14
        and 15 respectively, and the WMATA Compact Section 66( c).

  25.   Under the Federal Arbitration Act, 9 U.S.C. Section 4 and the WMATA Compact,
        Section 66( c), arbitration must proceed.

COUNT III - WMATA REFUSES TO ARBITRATE A LABOR DISPUTE ARISING
UNDER THE TERMS OF ITS OWN ENABLING ACT, THE WMATA COMPACT.

  26.   Section 66(a) of the WMATA Compact provides that “Whenever the Authority
        shall operate any transit facility or enter into any contractual or other arrangements
        for the operation of such transit facility the Authority shall extend to employees of
        affected mass transportation systems first opportunity for transfer and
        appointment as employees of the Authority in accordance with seniority, in any
        non-supervisor job in respect to such operations for which they can qualify after a
        reasonable training period. Such employment shall not result in any worsening of
        the employee’s former position in his former employment nor any loss of wages,
        hours, working conditions, seniority, fringe benefits and rights and privileges
        pertaining thereto.”

  27.   The Union contends that WMATA violated this requirement, both as stated in the
        law and in the protective arrangements, with regard to the Cinder Bed Road
        Division, where employees performing the work before the Division opened were
        denied any right to continue in their work and those newly hired for the Division
        were not paid in accordance with the applicable contract provisions.


                                         -5-
        Case 8:19-cv-00733-GJH Document 1 Filed 03/08/19 Page 6 of 7



      28.   WMATA fails and refuses to arbitrate to resolve this dispute. Binding arbitration
            of these and all “labor disputes” is required by the WMATA Compact Section 66
            ( c ).

      29.   Under the Federal Arbitration Act, 9 U.S.C. Section 4 and the WMATA Compact,
            Section 66( c), arbitration must proceed.

  COUNT IV - WMATA’S STATED REASON FOR REFUSING TO ARBITRATE IS
                            FRIVOLOUS

      30.   WMATA counsel asserted repeatedly that the Union President’s question raises
            issues which have already been resolved, or are being resolved, by another Board
            of Arbitration . (Exhibit C, pp. 9, 11, 12, 15 and 22)

      31.   The assertion is incorrect in fact and has no bearing on arbitrability.

      32.   No other reason or excuse has been advanced by WMATA in explanation of its
            refusal to arbitrate.

      33.   WMATA has demonstrated repeated, unconscionable, abusive delay in both
            arbitrating and refusing to abide by lawful arbitration awards, causing unnecessary
            delay and cost for the Union and its members to litigate merely to conduct lawful,
            binding arbitration of disputes.


Remedies Requested

      34.   Under any or all of the above Counts, this Court should:

            A.       Direct the parties to immediate arbitration before a Board of Arbitration
                     led by Neutral Chairman Homer LaRue;

            B.       Order WMATA to reimburse the Union for its costs, including reasonable
                     attorneys’ fees, expended in bringing this action; and

            C.       Provide any other relief deemed appropriate by the Court in order to assure
                     prompt and fair arbitration of labor disputes by WMATA.




                                              -6-
          Case 8:19-cv-00733-GJH Document 1 Filed 03/08/19 Page 7 of 7




                                                                   Respectfully submitted,
                                                                                  Plaintiff
                                          Local 689, Amalgamated Transit Union, AFL-CIO
                                                                           By its Counsel,


                                                           _________________/s/_______
                                                                 Paul Tyler Bar No. 15776
                                                                           Douglas Taylor
                                                                           Brian Connolly
                                                       GROMFINE, TAYLOR& TYLER P.C.
                                                               1420 King Street, Suite 500
                                                                   Alexandria, VA 22314
                                                                             703.683.7780
                                                                       703.683.8616 (fax)
                                                                         ptyler@lbgt.com


                                CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Complaint filed ATU Local 689, with accompanying
attachments, will be hand delivered to WMATA headquarters no later than the 11th day of
March, 2019 located at:

WMATA
600 Fifth Street NW
Washington, DC 20001


                                                               _________________/s/_______
                                                                    Paul Tyler Bar No. 15776




                                             -7-
